DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application 62960220, filed 01/13/2020.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/31/2021 and 8/6//2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 11,054,516 B2),  and further in view of Nayyar et al. (US 2016/0018511 A1).
Regarding Claim 1, Wu et al. (‘516) discloses “a multiple input, multiple output (MIMO) radar system (column 2 line 45 – column 3 line 11: MIMP (Multiple-input-multiple-output) radar systems; column 3 lines 12-40: Figure 1: radar system 100) on an integrated circuit chip (column 9 lines 42-62: Figure 8: the radar system 200 may be implemented as an integrated circuit (IC), labeled radar IC 200), the MIMO radar comprising: 
a first plurality of transmitters and a first plurality of receivers arranged on a first circuit chip (column 9 lines 42-62: radar IC 200 includes the transceiver (e.g., transmitter and receiver) components discussed in connection with Figure 2...the radar IC 200 is connected to the transmit antennas Tx1-TxN and receive antennas Rx1-RxM through transmission lines, the transmit antennas Tx1-TxN and receive antennas Rx1-RxM may be formed as part of the radar integrated circuit),” and 
“a central processing unit configured to receive range, Doppler, (column 3 line 62 – column 4 line 18: a target's echo signal can be extracted coherently from a range-Doppler gate detection cell and an unambiguous determination of the target's range and Doppler speed can be made; column 4 lines 19-47: each receiver receives echo signals of the transmitters' ranging waveforms and processes the echo signal for information extraction... each receiver further includes STMF 122, which implements K Doppler gates that sorts the decoded echo signals into a K number of Doppler bins according to Doppler frequency shift or offset relative to the transmitted ranging waveforms, where the different Doppler bins correspond to different Doppler speeds at which the target may be traveling; column 7 line 48 – column 8 line 10: measure radial velocity from Doppler shift and range gates; column 9 line 63- column 10 line 14: the radar functional evaluation circuit 802 may also be configured to extract the target range, Doppler speed (or radial velocity)) and virtual receiver data (column 19 line 56 - column 20 line 7: functional and evaluation circuit  802... denote 
    PNG
    media_image1.png
    21
    35
    media_image1.png
    Greyscale
 as the target amplitude corresponding to the i-th virtual receive element matched filtered to the j-th range gate and the k-th Doppler gate, where the i-th virtual receive element is mapped to an n-th transmitter and m-th receiver pair according to the MIMO principle where n∈{1 . . . N}, m∈{1 . . . M}, and i∈{1 . . . NM}).”
Wu et al. (‘516) does not explicitly disclose:
a second plurality of transmitters and a second plurality of receivers arranged on a second circuit chip.
receive data “from the first circuit chip and the second circuit chip; wherein the first circuit chip and the second circuit chip are part of the integrated circuit chip”.  
Nayyar et al. (‘511) relate to radar systems. Nayyar et al. (‘511) teaches “a second plurality of transmitters and a second plurality of receivers arranged on a second circuit chip (Figures 4-5: each or the Radar SOCs 402 and 404 has the structure 500 as shown in Figure 5, 404 is the second circuit chip has plurality of transmitters and receivers as shown in Figure 5),” 
receive data “from the first circuit chip and the second circuit chip (Figures 4-5: each of the fist and second SOCs 402 and 404 receives data through 502); wherein the first circuit chip and the second circuit chip are part of the integrated circuit chip (paragraph 10: cascaded radar system... first and second SOC).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516) with the teaching of Nayyar et al. (‘511) for more efficient radar signal processing (Nayyar et al. (‘511) – paragraph 10). In addition, both the prior art references, (Wu et al. (‘516) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, transmitters and receivers arranged in integrated circuit or system on chip.  
Regarding Claim 2, which is dependent on independent claim 1, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 1. Wu et al. (‘516) further discloses “the central processing unit is part of the integrated circuit chip (column 22 lines 25- 53: the circuitry described herein that implements radar system 200 may be implemented on a semiconductor substrate... integrated circuit components include processor).”
Regarding Claim 3, which is dependent on independent claim 1, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 1. Wu et al. (‘516) does not explicitly disclose “the central processing unit is operable to control the first circuit chip and the second circuit chip.”
Nayyar et al. (‘511) relate to radar systems. Nayyar et al. (‘511) teaches “the central processing unit is operable to control the first circuit chip and the second circuit chip (Paragraph 17: Figure 4: cascaded radar system including processing unit 406 controls SOC 402 and SOC 404 through control line)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516) with the teaching of Nayyar et al. (‘511) for more efficient radar signal processing (Nayyar et al. (‘511) – paragraph 10). In addition, both the prior art references, (Wu et al. (‘516) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, transmitters and receivers arranged in integrated circuit or system on chip.  
Regarding Claim 4, which is dependent on independent claim 1, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 1. Wu et al. (‘516) further discloses “first plurality of transmitters (Figure 2)”, “second plurality of transmitters (Figure 2).” Wu et al. (‘516) does not explicitly disclose “an antenna array comprising a transmit antenna array and a receive antenna array, wherein each transmitter of the first plurality of transmitters is coupled to a respective antenna of a first portion of the transmit antenna array, and wherein each transmitter of the second plurality of transmitters is coupled to a respective antenna of a second portion of the transmit antenna array.”
Nayyar et al. (‘511) relate to radar systems. Nayyar et al. (‘511) teaches “an antenna array comprising a transmit antenna array and a receive antenna array (Figures 4-5: SOC 402 and 404 in cascaded system having antenna array as shown in receive antenna array 502 and transmit antenna array 504), 
wherein each transmitter of the first plurality of transmitters is coupled to a respective antenna of a first portion of the transmit antenna array (Figures 4-5: antennas 504 are coupled transmit section (synthesizer 530, timing engine 642, PLL 534, multiplexer 532, buffer 536) of SOC 402), and 
wherein each transmitter of the second plurality of transmitters is coupled to a respective antenna of a second portion of the transmit antenna array ((Figures 4-5: antennas 504 are coupled transmit section (synthesizer 530, timing engine 642, PLL 534, multiplexer 532, buffer 536) of SOC 402) of SOC 402) of SOC 404)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516) with the teaching of Nayyar et al. (‘511) for more efficient radar signal processing (Nayyar et al. (‘511) – paragraph 10). In addition, both the prior art references, (Wu et al. (‘516) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, transmitters and receivers arranged in integrated circuit or system on chip.  
Regarding Claim 5, which is dependent on claim 4, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 4. Wu et al. (‘516) does not explicitly disclose “each receiver of the first plurality of receivers is coupled to a respective antenna of a first portion of the receive antenna array, and wherein each receiver of the second plurality of receivers is coupled to a respective antenna of a second portion of the receive antenna array.”
Nayyar et al. (‘511) relates to radar systems. Nayyar et al. (‘511) teaches “each receiver of the first plurality of receivers is coupled to a respective antenna of a first portion of the receive antenna array (Figures 4-5: receive antennas 502 are coupled to receive section (bandpass filter 510-512, variable gain amplifier 514, ADC 518) of SOC 402), and 
wherein each receiver of the second plurality of receivers is coupled to a respective antenna of a second portion of the receive antenna array (Figures 4-5: receive antennas 502 are coupled to receive section (bandpass filter 510-512, variable gain amplifier 514, ADC 518) of SOC 404)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516) with the teaching of Nayyar et al. (‘511) for more efficient radar signal processing (Nayyar et al. (‘511) – paragraph 10). In addition, both the prior art references, (Wu et al. (‘516) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, transmitters and receivers arranged in integrated circuit or system on chip.  
Regarding Claim 6, which is dependent on claim 5, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 5. Wu et al. (‘516) further discloses “each antenna of the receive antenna array has a same field of view defining an antenna directivity pattern (column 6 lines 17-44: the echo signals (or reflected ranging waveforms) from a target in the radar system's FOV then arrive at all receivers and are processed), and 
wherein each antenna of the transmit antenna array has a same field of view defining an antenna directivity pattern (column 6 lines 17-44: each transmitter is associated with a respective ranging waveform, which are transmitted simultaneously (illustrated as concentric waves coming of the transmit antennas), illuminating the targets in the FOV of the radar system, such as vehicle 124)”.  
Regarding Claim 7, which is dependent on independent claim 1, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 1. Wu et al. (‘516) does not explicitly disclose “each receiver of the first plurality of receivers is operable to select a first subset of range, Doppler, and virtual receiver data collected and forward the first subset of range, Doppler, and virtual receiver data to the central processing unit, wherein each receiver of the second plurality of receivers is operable to select a second subset of range, Doppler, and virtual receiver data collected and forward the second subset of range, Doppler, and virtual receiver data to the central processing unit, wherein the central processing unit is operable to combine the first subset of range, Doppler, and virtual receiver data with the second subset of range, Doppler, and virtual receiver data, and wherein the central processing unit is operable to perform target detection and angle estimation for a target from the collected range, Doppler, and virtual receiver data of the first plurality of receivers and the second plurality of receivers.”
Nayyar et al. (‘511) relate to radar systems. Nayyar et al. (‘511) teaches “each receiver of the first plurality of receivers is operable to select a first subset of range, Doppler, and virtual receiver data collected and forward the first subset of range, Doppler, and virtual receiver data to the central processing unit (paragraph 42: the signal processor component 544 (of SOC 402) is configured to perform a portion of the signal processing on the beat signals of a radar frame and to provide the results of this signal processing to the processing unit 406...the results are provided to the processing unit 406 via the high speed serial interface 524...the results are provided via the serial peripheral interface (SPI) 528...the signal processor component 544 may perform the range FFT and the Doppler FFT on each sequence of chirps in a radar frame...method of Figure 6...the signal processor component 544 may also perform partial object detection based on the results of the Doppler FFT), 
wherein each receiver of the second plurality of receivers is operable to select a second subset of range, Doppler, and virtual receiver data collected and forward the second subset of range, Doppler, and virtual receiver data to the central processing unit (paragraph 42: the signal processor component 544 (of SOC 404) is configured to perform a portion of the signal processing on the beat signals of a radar frame and to provide the results of this signal processing to the processing unit 406...the results are provided to the processing unit 406 via the high speed serial interface 524...the results are provided via the serial peripheral interface (SPI) 528...the signal processor component 544 may perform the range FFT and the Doppler FFT on each sequence of chirps in a radar frame...the signal processor component 544 may also perform partial object detection based on the results of the Doppler FFT; paragraph 61: once the Doppler FFTs are computed, partial object detection is performed 912 by the signal processor module 544 of each of the radar SOCs 402, 404), 
wherein the central processing unit is operable to combine the first subset of range, Doppler, and virtual receiver data with the second subset of range, Doppler, and virtual receiver data (paragraph 46: the radar SOC 500 may use the SPI 528 to send the results of the signal processing performed by the signal processor 544 to the processing unit 406; paragraph 60: the initial part of the signal processing performed in the radar SOCs of the cascaded radar systems includes the range and Doppler FFTs and partial object detection), and 
wherein the central processing unit is operable to perform target detection and angle estimation for a target from the collected range, Doppler, and virtual receiver data of the first plurality of receivers and the second plurality of receivers (paragraph 55: the Doppler slices generated for a given range by each of the radar SOCs 402, 404 are sent 612 to the processing unit 406 for the remainder of the signal processing before generating the four Doppler slices for the next range...angle FFTs are performed 614 by the processing unit 406; paragraph 71: the result of the partial object detection 912 in each of the radar SOCs may be a set of detected objects...each SOC sends 914 the result of the partial object detection to the processing unit 406; paragraph 72: the object detection is then completed 916 in the processing unit 406...the processing unit 406 will filter the sets of detected objects such that the desired system false alarm rate is achieved...the radar SOCs 402, 404 use a relaxed object detection threshold and thus may detect more objects than are actually present in the scene)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516) with the teaching of Nayyar et al. (‘511) for more efficient radar signal processing (Nayyar et al. (‘511) – paragraph 10). In addition, both the prior art references, (Wu et al. (‘516) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, transmitters and receivers arranged in integrated circuit or system on chip.  
Regarding Claim 8, which is dependent on claim 7, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 7. Wu et al. (‘516) does not explicitly disclose “the central processing unit is operable to perform angle estimation on the collected range, Doppler, and virtual receiver data using Fast Fourier Transform (FFT) on the virtual receiver data for a given range and Doppler.”
Nayyar et al. (‘511) relates to radar systems. Nayyar et al. (‘511) teaches “the central processing unit is operable to perform angle estimation on the collected range, Doppler, and virtual receiver data using Fast Fourier Transform (FFT) on the virtual receiver data for a given range and Doppler (Figure 2; paragraph 55: the Doppler slices generated for a given range by each of the radar SOCs 402, 404 are sent 612 to the processing unit 406 for the remainder of the signal processing before generating the four Doppler slices for the next range...angle FFTs are performed 614 by the processing unit 406 corresponding Doppler slices for a given range received from the radar SOCs 402, 404 to complete the signal processing needed for object detection for the particular range).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516) with the teaching of Nayyar et al. (‘511) for more efficient radar signal processing (Nayyar et al. (‘511) – paragraph 10). In addition, both the prior art references, (Wu et al. (‘516) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, transmitters and receivers arranged in integrated circuit or system on chip.  
Regarding Claim 9, which is dependent on independent claim 1, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 7. Wu et al. (‘516) does not explicitly disclose “the first pluralities of transmitters and receivers of the first circuit chip transmit and receive, respectively, for a first range of angles, and wherein the second pluralities of transmitters and receivers of the second circuit chip transmit and receive, respectively, for a second range of angles.”
Nayyar et al. (‘511) relates to radar systems. Nayyar et al. (‘511) teaches “the first pluralities of transmitters and receivers of the first circuit chip transmit and receive, respectively, for a first range of angles, and wherein the second pluralities of transmitters and receivers of the second circuit chip transmit and receive, respectively, for a second range of angles (paragraph 28: coherent integration is then performed across the range-Doppler arrays to determine angle information of the potential objects...when multiple receivers are used, the reflected signals will each have a different delay depending on the angle of an object reflecting the signal...for coherent integration, a third FFT, i.e., an angle FFT, is performed across the range-Doppler arrays for each antenna...potential objects are detected by considering peaks in the range-Doppler-angle cubes...the information regarding the potential objects is then used for application specific processing such as object tracking, rate of movement of objects, direction of movement, etc.; paragraph 56: Figure 7:  distributed radar signal processing...range-Doppler-channel cube for one radar SOC assuming four receive channels (antenna) and a full per range Doppler slice for all channels across four radar SOCs with four receive channels each...the range and Doppler FFTs of the range-Doppler-channel cube are performed in each radar SOC to generate range-Doppler slices for each receive channel...these data slices are then transferred to the processing unit range by range...the processing unit performs the angle FFT across sixteen corresponding per range Doppler slices, four from each of the four radar SOCs)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516) with the teaching of Nayyar et al. (‘511) for more efficient radar signal processing (Nayyar et al. (‘511) – paragraph 10). In addition, both the prior art references, (Wu et al. (‘516) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, transmitters and receivers arranged in integrated circuit or system on chip.  
Regarding independent claim 11, Wu et al. (‘516) discloses  “a multiple input, multiple output (MIMO) radar system on an integrated circuit chip (column 2 line 45 – column 3 line 11: MIMP (Multiple-input-multiple-output) radar systems; column 3 lines 12-40: Figure 1: radar system 100) on an integrated circuit chip (column 9 lines 42-62: Figure 8: the radar system 200 may be implemented as an integrated circuit (IC), labeled radar IC 200), the MIMO radar comprising: 
a first circuit chip comprises a first plurality of transmitters and a first plurality of receivers (column 9 lines 42-62: radar IC 200 includes the transceiver (e.g., transmitter and receiver) components discussed in connection with Figure 2...the radar IC 200 is connected to the transmit antennas Tx1-TxN and receive antennas Rx1-RxM through transmission lines, the transmit antennas Tx1-TxN and receive antennas Rx1-RxM may be formed as part of the radar integrated circuit).” 
“a central processing unit configured to receive and process range, Doppler (column 3 line 62 – column 4 line 18: a target's echo signal can be extracted coherently from a range-Doppler gate detection cell and an unambiguous determination of the target's range and Doppler speed can be made; column 4 lines 19-47: each receiver receives echo signals of the transmitters' ranging waveforms and processes the echo signal for information extraction... Each receiver further includes STMF 122, which implements K Doppler gates that sorts the decoded echo signals into a K number of Doppler bins according to Doppler frequency shift or offset relative to the transmitted ranging waveforms, where the different Doppler bins correspond to different Doppler speeds at which the target may be traveling; column 7 line 48 – column 8 line 10: measure radial velocity from Doppler shift and range gates; column 9 line 63- column 10 line 14: the radar functional evaluation circuit 802 may also be configured to extract the target range, Doppler speed (or radial velocity)), and virtual receiver data (column 19 line 56 - column 20 line 7: functional and evaluation circuit  802... denote y.sub.i,j,k as the target amplitude corresponding to the i-th virtual receive element matched filtered to the j-th range gate and the k-th Dopplergate, where the i-th virtual receive element is mapped to an n-th transmitter and m-th receiver pair according to the MIMO principle where n∈{1 . . . N}, m∈{1 . . . M}, and i∈{1 . . . NM}).  
Wu et al. (‘516) does not explicitly disclose:
a plurality of circuit chips, each configured as a radar chip, wherein the plurality of circuit chips is part of the integrated circuit chip.
a second circuit chip of the plurality of circuit chips comprises a second plurality of transmitters and a second plurality of receivers.
receive data “from at least two circuit chips of the plurality of circuit chips”.  
 Nayyar et al. (‘511) relates to radar systems. Nayyar et al. (‘511) teaches “a plurality of circuit chips, each configured as a radar chip, wherein the plurality of circuit chips is part of the integrated circuit chip (Figure 4; paragraph 10: cascaded radar system... first and second SOC 402, 404),”
“a second circuit chip of the plurality of circuit chips comprises a second plurality of transmitters and a second plurality of receivers (Figures 4-5: plurality of SOC [circuit chip] 402 and 404, SOC 404 has plurality of transmitters and receivers as shown in Figure 5),”
receive data “from at least two circuit chips of the plurality of circuit chips (Figures 4-5: plurality of SOC [circuit chip] 402 and 404)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516) with the teaching of Nayyar et al. (‘511) for more efficient radar signal processing (Nayyar et al. (‘511) – paragraph 10). In addition, both the prior art references, (Wu et al. (‘516) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, transmitters and receivers arranged in integrated circuit or system on chip.  
Regarding Claim 12, which is dependent on independent claim 11, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 11. Wu et al. (‘516) does not explicitly disclose “the first pluralities of transmitters and receivers of the first circuit chip transmit and receive, respectively, for a first range of angles, and wherein the second pluralities of transmitters and receivers of the second circuit chip transmit and receive, respectively, for a second range of an the central processing unit is operable to request a subset of range, Doppler, and virtual receiver data collected and processed by at least two of the circuit chips of the plurality of circuit chips, and wherein the central processing unit is operable to combine the range, Doppler, and virtual receiver data received from the plurality of circuit chips.”
Nayyar et al. (‘511) relates to radar systems. Nayyar et al. (‘511) teaches “the central processing unit is operable to request a subset of range, Doppler, and virtual receiver data collected and processed by at least two of the circuit chips of the plurality of circuit chips (Figure 4: SOC 402, 404, control and SYNC to processing unit 406), and wherein the central processing unit is operable to combine the range, Doppler, and virtual receiver data received from the plurality of circuit chips (paragraph 37: the processing unit 406 includes functionality to process the data received from the radar SOCs 402, 404 to complete any remaining signal processing to determine, for example, distance, velocity, and angle of any detected objects...the processing unit 406 may also include functionality to perform post processing of the information about the detected objects, such as tracking objects, determining rate and direction of movement).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516) with the teaching of Nayyar et al. (‘511) for more efficient radar signal processing (Nayyar et al. (‘511) – paragraph 10). In addition, both the prior art references, (Wu et al. (‘516) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, transmitters and receivers arranged in integrated circuit or system on chip.  
Regarding Claim 13, which is dependent on claim 12, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 12. Wu et al. (‘516) does not explicitly disclose “the central processing unit is operable to process the combined range, Doppler, and virtual receiver data.”
Nayyar et al. (‘511) relates to radar systems. Nayyar et al. (‘511) teaches “the central processing unit is operable to process the combined range, Doppler, and virtual receiver data (paragraph 37: the processing unit 406 includes functionality to process the data received from the radar SOCs 402, 404 to complete any remaining signal processing to determine, for example, distance, velocity, and angle of any detected objects...the processing unit 406 may also include functionality to perform post processing of the information about the detected objects, such as tracking objects, determining rate and direction of movement).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516) with the teaching of Nayyar et al. (‘511) for more efficient radar signal processing (Nayyar et al. (‘511) – paragraph 10). In addition, both the prior art references, (Wu et al. (‘516) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, transmitters and receivers arranged in integrated circuit or system on chip.  
Regarding Claim 14, which is dependent on claim 12, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 12. Wu et al. (‘516) does not explicitly disclose “the central processing unit is operable to perform target detection and angle estimation for a target from the combined range, Doppler, and virtual receiver data.”
Nayyar et al. (‘511) relates to radar systems. Nayyar et al. (‘511) teaches “the central processing unit is operable to perform target detection and angle estimation for a target from the combined range, Doppler, and virtual receiver data (paragraph 72: the object detection is then completed 916 in the processing unit 406...the processing unit 406 will filter the sets of detected objects such that the desired system false alarm rate is achieved...the radar SOCs 402, 404 use a relaxed object detection threshold and thus may detect more objects than are present in the scene...all necessary information including the range-Doppler FFT values over all the channels and the estimated noise values is received by the processing unit 406 from the SOCs 402, 404...the processing unit 406 performs the full third dimension FFT, i.e., the angle FFT, for each object in the final set of detected objects...the processing unit 406 can estimate the angle of arrival more accurately than each of the SOCs 402, 404....the processing unit 406can combine the noise values from SOCs 402, 404 and apply a final, stricter threshold to eliminate false objects and bring the false alarm rate to the desired level).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516) with the teaching of Nayyar et al. (‘511) for more efficient radar signal processing (Nayyar et al. (‘511) – paragraph 10). In addition, both the prior art references, (Wu et al. (‘516) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, transmitters and receivers arranged in integrated circuit or system on chip.  
Regarding Claim 15, which is dependent on claim 12, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 12. Wu et al. (‘516) does not explicitly disclose “the central processing unit is operable to perform angle estimation on the combined range, Doppler, and virtual receiver data using Fast Fourier Transform (FFT) on the virtual receiver data for a given range and Doppler.”
Nayyar et al. (‘511) relates to radar systems. Nayyar et al. (‘511) teaches “the central processing unit is operable to perform angle estimation on the combined range, Doppler, and virtual receiver data using Fast Fourier Transform (FFT) on the virtual receiver data for a given range and Doppler (paragraph 72: the object detection is then completed 916 in the processing unit 406...the processing unit 406 will filter the sets of detected objects such that the desired system false alarm rate is achieved...the radar SOCs 402, 404 use a relaxed object detection threshold and thus may detect more objects than are present in the scene...all necessary information including the range-Doppler FFT values over all the channels and the estimated noise values is received by the processing unit 406 from the SOCs 402, 404...the processing unit 406 performs the full third dimension FFT, i.e., the angle FFT, for each object in the final set of detected objects. Thus, the processing unit 406 can estimate the angle of arrival more accurately than each of the SOCs 402, 404...the processing unit 406can combine the noise values from SOCs 402, 404 and apply a final, stricter threshold to eliminate false objects and bring the false alarm rate to the desired level).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516) with the teaching of Nayyar et al. (‘511) for more efficient radar signal processing (Nayyar et al. (‘511) – paragraph 10). In addition, both the prior art references, (Wu et al. (‘516) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, transmitters and receivers arranged in integrated circuit or system on chip.  
Regarding Claim 16, which is dependent on claim 11, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 11. Wu et al. (‘516) does not explicitly disclose “an antenna array comprising a transmit antenna array and a receive antenna array, wherein each transmitter of each circuit chip is coupled to a respective antenna of the transmit 17antenna array, wherein each receiver of each circuit chip is coupled to a respective antenna of the receive antenna array, wherein the transmitters of the first circuit chip are coupled to a first portion of the transmit antenna array, and wherein the transmitters of the second circuit chip are coupled to a second portion of the transmit antenna array.”
Nayyar et al. (‘511) relates to radar systems. Nayyar et al. (‘511) teaches “an antenna array comprising a transmit antenna array and a receive antenna array, wherein each transmitter of each circuit chip is coupled to a respective antenna of the transmit 17antenna array, wherein each receiver of each circuit chip is coupled to a respective antenna of the receive antenna array, wherein the transmitters of the first circuit chip are coupled to a first portion of the transmit antenna array, and wherein the transmitters of the second circuit chip are coupled to a second portion of the transmit antenna array (Figures 4-5: SOC 402 and 404 in cascaded system having antenna array as shown in receive antenna array 502 and respective transmit antenna array 504).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516) with the teaching of Nayyar et al. (‘511) for more efficient radar signal processing (Nayyar et al. (‘511) – paragraph 10). In addition, both the prior art references, (Wu et al. (‘516) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, transmitters and receivers arranged in integrated circuit or system on chip.  
Regarding Claim 17, which is dependent on claim 16, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 16. Wu et al. (‘516) further discloses “each antenna of the receive antenna array has a same field of view defining an antenna directivity pattern (column 6 lines 17-44: the echo signals (or reflected ranging waveforms) from a target in the radar system's FOV then arrive at all receivers and are processed), and wherein each antenna of the transmit antenna array has a same field of view defining an antenna directivity pattern (column 6 lines 17-44: each transmitter is associated with a respective ranging waveform, which are transmitted simultaneously (illustrated as concentric waves coming off of the transmit antennas), illuminating the targets in the FOV of the radar system, such as vehicle 124)”. 
Regarding Claim 18, which is dependent on independent claim 11, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 11. Wu et al. (‘516) further discloses “the central processing unit and the antenna array are part of the integrated circuit chip (column 22 lines 25- 53: the circuitry described herein that implements radar system 200 may be implemented on a semiconductor substrate... integrated circuit components include processor).”  
Regarding Claim 19, which is dependent on independent claim 11, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 11. Wu et al. (‘516) does not explicitly disclose “the transmitters and receivers of the first circuit chip are operable to transmit and receive, respectively, for a first range of angles, and wherein the transmitters and receivers of the second circuit chip are operable to transmit and receive, respectively, for a second range of angle.”
Nayyar et al. (‘511) relates to radar systems. Nayyar et al. (‘511) teaches “the transmitters and receivers of the first circuit chip are operable to transmit and receive, respectively, for a first range of angles, and wherein the transmitters and receivers of the second circuit chip are operable to transmit and receive, respectively, for a second range of angle (paragraph 28: coherent integration is then performed across the range-Doppler arrays to determine angle information of the potential objects...when multiple receivers are used, the reflected signals will each have a different delay depending on the angle of an object reflecting the signal...for coherent integration, a third FFT, i.e., an angle FFT, is performed across the range-Doppler arrays for each antenna...potential objects are detected by considering peaks in the range-Doppler-angle cubes...the information regarding the potential objects is then used for application specific processing such as object tracking, rate of movement of objects, direction of movement, etc.; paragraph 56: Figure 7:  distributed radar signal processing...range-Doppler-channel cube for one radar SOC assuming four receive channels (antenna) and a full per range Doppler slice for all channels across four radar SOCs with four receive channels each...the range and Doppler FFTs of the range-Doppler-channel cube are performed in each radar SOC to generate range-Doppler slices for each receive channel...these data slices are then transferred to the processing unit range by range...the processing unit performs the angle FFT across sixteen corresponding per range Doppler slices, four from each of the four radar SOCs)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516) with the teaching of Nayyar et al. (‘511) for more efficient radar signal processing (Nayyar et al. (‘511) – paragraph 10). In addition, both the prior art references, (Wu et al. (‘516) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, transmitters and receivers arranged in integrated circuit or system on chip.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 11,054,516 B2)/Nayyar et al. (US 2016/0018511 A1),  and further in view of Davis et al. (US 2018/0252809 A1).
Regarding Claim 10, which is dependent on independent claim 1, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 1. Wu et al. (‘516)/Nayyar et al. (‘511) does not explicitly disclose “the first and second circuit chips provide for at least one of: virtual receiver scalability, range scalability, range bin scalability, and scalable angle performance.”
Davis et al. (‘809) relates to radar systems. Davis et al. (‘809) teaches “the first and second circuit chips provide for at least one of: virtual receiver scalability, range scalability, range bin scalability, and scalable angle performance (paragraph 5: generate estimates of range, velocity, and angle of objects in the environment; paragraph 20: Figure 1: the radar system 100 may comprise one or more transmitters and one or more virtual receivers 104a-104d, control and processing module 102 and indicator 106; paragraph 21: by comparing the transmitted signal and the received signal, estimates of the range to different objects, the velocity of different objects and the angle (azimuth and/or elevation) can be estimated; paragraphs 22-25: range of objects determined; paragraph 25:  using multiple antennas allows a radar system to determine the angle (azimuth or elevation or both) of targets in the environment; paragraph 27: process the received signal and may generate data that can be used to determine range, velocity and angle; paragraph 29: radar systems may have different performance objectives...range resolution, maximum unambiguous range, Doppler resolution, angular resolution, and field of view are some of the objectives of a radar system...the smallest separation of two objects, such that they are recognized as two distinct objects by a radar, is known as the range resolution of the radar...the range resolution is inversely proportional to the bandwidth of the transmitted signal...a short-range radar (SRR) might provide a range resolution that is sub-meter but only for distances from 0 to less than 30 meters...a long- range radar might have a much larger range resolution...another performance measure is the maximum unambiguous range, Du...this is the maximum distance of an object such that the distance can be correctly determined from the received signal...a long range radar (LRR) might have a maximum unambiguous range out to several hundred meters whereas a SRR might have an unambiguous range out to several tens of meters; paragraph 30: Doppler resolution refers to the capability of a radar to discriminate the velocity of different targets...there is a maximum Doppler shift that a radar can determine without ambiguity...a radar system using multiple antennas can determine the angle of a target relative to some reference in either the horizontal plane (azimuth) or the elevation angle (angle relative to the horizontal plane)...a set of angles for which a radar can detect an object is called the field of view...with a fixed number of antennas, a large field of view would result is less angular resolution while a narrow field of view can provide better angular resolution...with certain antenna configurations, the elevation angle of an object can be determined; paragraph 31: a radar system in which there are NT transmitters and NR receivers 
    PNG
    media_image2.png
    24
    51
    media_image2.png
    Greyscale
 virtual radars, one for each transmitter-receiver pair...a radar system with eight transmitters and eight receivers will have 64 pairs or 64 virtual radars (with 64 virtual receivers)...when three transmitters (Tx1, Tx2, Tx3) generate signals that are being received by three receivers (Rx1, Rx2, Rx3), each of the receivers is receiving the transmission from each of the transmitters reflected by objects in the environment...each of the receivers is receiving the sum of reflected signals due to all three of the transmissions at the same time...each receiver can attempt to determine the range and Doppler of objects by correlating with delayed replicas of the signal from one of the transmitters...the physical receivers may then be “divided” into three separate virtual receivers, each virtual receiver each correlating with a replica of one of the transmitted signals...there are 1-4 transmitters and 4-8 receivers, or more preferably 4-8 transmitters and 8-16 receivers, and most preferably 16 or more transmitters and 16-64 or more receivers; paragraph 51: the number of virtual receivers determines the possible angle resolution...more receivers can provide more angular resolution at the expense of additional storage or at the expense of worse range or velocity resolution...the storage restrictions limit either the angular resolution, the range resolution, or the velocity resolution).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516)/Nayyar et al. (‘511) with the teaching of Davis et al. (‘809) for more efficient radar signal processing (Davis et al. (‘809) – paragraph 4). In addition, both the prior art references, (Wu et al. (‘516), Nayyar et al. (‘511), Davis et al. (‘809)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, using plurality of transmitters to transmit and receivers to detect radar signals, combine and process the reflected signals for target detection .  
Regarding Claim 20, which is dependent on independent claim 11, Wu et al. (‘516)/Nayyar et al. (‘511) discloses the MIMO radar system of claim 11. Wu et al. (‘516)/Nayyar et al. (‘511) does not explicitly disclose “at least two of the plurality of circuit chips provide for at least one of: virtual receiver scalability, range scalability, range bin scalability, and scalable angle performance.”
Davis et al. (‘809) relates to radar systems. Davis et al. (‘809) teaches “at least two of the plurality of circuit chips provide for at least one of: virtual receiver scalability, range scalability, range bin scalability, and scalable angle performance (paragraph 5: generate estimates of range, velocity, and angle of objects in the environment; paragraph 20: Figure 1: the radar system 100 may comprise one or more transmitters and one or more virtual receivers 104a-104d, control and processing module 102 and indicator 106; paragraph 21: by comparing the transmitted signal and the received signal, estimates of the range to different objects, the velocity of different objects and the angle (azimuth and/or elevation) can be estimated; paragraphs 22-25: range of objects determined; paragraph 25:  using multiple antennas allows a radar system to determine the angle (azimuth or elevation or both) of targets in the environment; paragraph 27: process the received signal and may generate data that can be used to determine range, velocity and angle; paragraph 29: radar systems may have different performance objectives...range resolution, maximum unambiguous range, Doppler resolution, angular resolution, and field of view are some of the objectives of a radar system...the smallest separation of two objects, such that they are recognized as two distinct objects by a radar, is known as the range resolution of the radar...the range resolution is inversely proportional to the bandwidth of the transmitted signal...a short-range radar (SRR) might provide a range resolution that is sub-meter but only for distances from 0 to less than 30 meters...a long- range radar might have a much larger range resolution...another performance measure is the maximum unambiguous range, Du...this is the maximum distance of an object such that the distance can be correctly determined from the received signal...a long range radar (LRR) might have a maximum unambiguous range out to several hundred meters whereas a SRR might have an unambiguous range out to several tens of meters; paragraph 30: Doppler resolution refers to the capability of a radar to discriminate the velocity of different targets...there is a maximum Doppler shift that a radar can determine without ambiguity...a radar system using multiple antennas can determine the angle of a target relative to some reference in either the horizontal plane (azimuth) or the elevation angle (angle relative to the horizontal plane)...a set of angles for which a radar can detect an object is called the field of view...with a fixed number of antennas, a large field of view would result is less angular resolution while a narrow field of view can provide better angular resolution...with certain antenna configurations, the elevation angle of an object can be determined; paragraph 31: a radar system in which there are NT transmitters and NR receivers 
    PNG
    media_image2.png
    24
    51
    media_image2.png
    Greyscale
 virtual radars, one for each transmitter-receiver pair...a radar system with eight transmitters and eight receivers will have 64 pairs or 64 virtual radars (with 64 virtual receivers)...when three transmitters (Tx1, Tx2, Tx3) generate signals that are being received by three receivers (Rx1, Rx2, Rx3), each of the receivers is receiving the transmission from each of the transmitters reflected by objects in the environment...each of the receivers is receiving the sum of reflected signals due to all three of the transmissions at the same time...each receiver can attempt to determine the range and Doppler of objects by correlating with delayed replicas of the signal from one of the transmitters...the physical receivers may then be “divided” into three separate virtual receivers, each virtual receiver each correlating with a replica of one of the transmitted signals...there are 1-4 transmitters and 4-8 receivers, or more preferably 4-8 transmitters and 8-16 receivers, and most preferably 16 or more transmitters and 16-64 or more receivers; paragraph 51: the number of virtual receivers determines the possible angle resolution...more receivers can provide more angular resolution at the expense of additional storage or at the expense of worse range or velocity resolution...the storage restrictions limit either the angular resolution, the range resolution, or the velocity resolution)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Wu et al. (‘516)/Nayyar et al. (‘511) with the teaching of Davis et al. (‘809) for more efficient radar signal processing (Davis et al. (‘809) – paragraph 4). In addition, both the prior art references, (Wu et al. (‘516), Nayyar et al. (‘511), Davis et al. (‘809)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, distributed processing of radar signals in a radar system, using plurality of transmitters to transmit and receivers to detect radar signals, combine and process the reflected signals for target detection .  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kollmer (US 2015/0346323 A1) discloses relates to a method for monitoring functional parameters of a vehicle radar system, the method including the step of sending radar signals and receiving reflected radar signals during certain time frames. The received radar signals are fed to a first Digital Signal Processor, DSP, and a second DSP via a plurality of Analog to Digital Converters, ADCs (paragraph 3); all FFT processing and preliminary target identification are conducted in the two DSP:s, performing the FFT in parallel on all channels (paragraph 6); prepare a raw target list, a first DSP, or Slave DSP, transfer preprocessed FFT data to a second DSP, or Master DSP, via for example Ethernet...the Master DSP then calculates and sends the raw target list to a Microcontroller Unit (MCU) (paragraph 7).
Mayer et al. (US 2020/0363499 A1 A1) describes a radar system is provided for a vehicle. An example radar system according to the present invention has at least one central control unit for transmitting data and for processing received data. In addition, the radar system has at least one radar sensor head, which is set apart from the central control unit and has at least one transmitting antenna for generating radar waves and at least one receiving antenna for receiving radar waves. For the transmission of data, the radar system has at least one data line between the at least one central control unit and the at least one radar sensor head. According to the present invention, the at least one radar sensor head has an analysis unit, which is connected downstream from an analog-to-digital converter and upstream from the at least one data line for the at least partial processing of digital measuring data generated by the analog-to-digital converter (paragraph 6); it possible to reduce the cost of the respective radar sensor heads because less processing power is required in the individual radar sensor heads...in addition, a power loss in the respective radar sensor heads may be lower as a result of the smaller number of processing steps...due to the higher computing power of the at least one central control unit, more complex and more efficient algorithms are able to be used for processing the received radar waves; it is additionally possible to integrate a first processing stage into a high-frequency component, e.g., what is termed a monolithic microwave integrated circuit (MMIC)...this may preferably be an analysis unit for carrying out a Fourier analysis...the analysis unit may perform a Range FFT of the digitized measuring data...this first processing stage is usually able to be integrated into the existing components of a radar sensor head in a cost-effective manner because the required space in the high frequency component is very small and the memory requirement is low (paragraph 11).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                        
/NUZHAT PERVIN/Examiner, Art Unit 3648